Citation Nr: 0915725	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a lung disability.

Entitlement to service connection for a heart disability, 
claimed as secondary to a lung disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his niece




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1953.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision that denied 
service connection for a lung disability and for a heart 
disability.  The Veteran timely appealed.

In March 2009, the Veteran and his niece testified during a 
hearing before the undersigned at the RO.  During the 
hearing, the Veteran submitted additional evidence and waived 
initial consideration of the evidence by the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

Of note, VA treatment records during the first post-service 
year-specifically, from September 1953 to December 1954-are 
unavailable and have been destroyed.



During his March 2009 hearing, the Veteran testified that he 
had a physical examination when he joined the federal 
workforce in 1966.  He testified that he was employed as a 
woodworking foreman for the Defense Depot in Memphis, 
Tennessee.  

VA is obliged to assist a Veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA also is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Veteran contends that he was exposed to extremely cold 
conditions while serving in the Arctic, and that his symptoms 
of a lung disability had their onset in service.  The Veteran 
also testified that he received medical treatment for 
shortness of breath when he was approximately 15 years of 
age.

Service treatment records at entry in September 1950 show no 
significant abnormalities of the Veteran's lung or chest.  
Records show a questionable diagnosis of asthma in October 
1950, at which time the Veteran reported suffering from 
asthma for three years.  There is also a history of bronchial 
asthma noted in March 1951, and a finding of bronchial asthma 
in July 1951.  No lung disability was found at the time of 
the Veteran's separation from service in September 1953.

More recent treatment records include diagnoses of bronchitis 
and chronic obstructive pulmonary disease.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, please 
obtain the Veteran's physical examination 
for federal employment in 1966 from the 
Defense Depot in Memphis, Tennessee, and 
associate it with the claims folder.  

2.  Afford the Veteran a VA examination 
to identify any lung disability.  
Appropriate testing should be performed.  
For any lung disease identified, the 
examiner should determine whether it is 
at least as likely as not (50 percent 
probability or more) that it had its 
onset in service, or is otherwise related 
to service.  The service treatment 
records should be considered, including 
the entry and separation physical 
examination reports.  

If the examiner determines that the 
Veteran has any lung disease related to 
service, any current heart disorder 
should also be identified.  For any heart 
disease identified, the examiner should 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that it was caused or aggravated by 
the service related lung disease.  If 
aggravated, the examiner should identify 
what portion of current heart disability 
owes its etiology to the service related 
lung disease.  The examiner should 
provide a rationale for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on appeal 
for service connection for a lung 
disability and for a heart disability.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

No action is required of the Veteran until he is notified by 
the RO or AMC.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



